DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
With respect to Specification Objection: Applicant has added an Abstract on a separate sheet. Therefore, Applicant’s amendments have overcome the Specification Objection previously set forth in the Non-Final Office Action dated 05/06/2022. 
With respect to 35 U.S.C. 112(f) Claim Interpretation: Applicant’s amendments to the Claims have overcome some of the 35 U.S.C. 112(f) Claim Interpretation previously set forth in the Non-Final Office Action dated 05/06/2022, except for the following limitation: “powder application device” as recited in claim 7 (line 3). Detailed 35 U.S.C. 112(f) Claim Interpretation can be found below. 
With respect to 35 U.S.C. 112(b) Rejection: Applicant’s amendments to the Claims have overcome the 35 U.S.C. 112(b) Rejection previously set forth in the Non-Final Office Action dated 05/06/2022. However, Applicant’s amendments to the Claims filed on 08/02/2022 have created another 35 U.S.C. 112(b) Rejection, as detail below.
	
Response to Arguments
With respect to 35 U.S.C. 102 & 103 Rejection:
Regarding claims 1-5: Applicant(s)’ arguments filed 08/02/2022 have been fully considered but they are not persuasive for the following reasons:
The Applicant(s)’ Argument:
The Applied Reference Does Not Disclose the Claimed “the respective newly applied starting material layer is preheated to a temperature with a predetermined difference to the melting temperature” as recited in claim 1 (lines 8-10), see Applicant Argument/Remarks Made in an Amendment (pages 6-7). 
“Regarding claim 1 Zamorano discloses a layer by layer build up of starting material that is a metal powder where the powder is fused by melting and solidifying [0010, 0011, 0024], the new layer is preheated to a temperature with a predetermined difference from the melting temperature by irradiating with near-infrared radiation [0013, 0014, 0023, 0029] on a flat bed surface (502). 
The applicant has read the sections of Zamarano applied in the rejection and is satisfied that the limitation that the new layer is preheated to a temperature with a predetermined difference from the melting temperature is not taught in Zamarano.”
The Examiner’s Response: 
Applicant alleges that “the new layer is preheated to a temperature with a predetermined difference from the melting temperature is not taught in Zamarano”.
Examiner respectfully disagrees because Zamarano Par.0024 indicated that: “during preheating, a substantially consistent temperature is intended across the whole of a print bed. This temperature may be intended to be close to, but below, a temperature to initiate or cause fusing (for example, a melting point) of the build material”. Therefore, the new layer is preheated to a temperature with a predetermined difference to the melting temperature.

The Applicant(s)’ Argument:
The Applied Reference Does Not Disclose the Claimed “and/or is post-treated following the local heating of predetermined points for thermal stress equalization” as recited in claim 1 (lines 12-13), see Applicant Argument/Remarks Made in an Amendment (page 7). 
“Further, the rejection of claim 1 completely passes over the limitation that the new layer is post-treated following the local heating of predetermined points for thermal stress equalization. This limitation is not treated in the rejection, and is nowhere found in the teaching of Zamarano.”
The Examiner’s Response: 
Examiner respectfully disagrees because the limitation “the respective newly applied starting material layer is preheated to a temperature with a predetermined difference to the melting temperature by irradiation in a flat or migrating manner of near IR radiation, and/or is post-treated following the local heating of predetermined points for thermal stress equalization” as recited in claim 1 is in alternative form. Therefore, only one of these features was given patentable weight during examination. 

The Applicant(s)’ Argument:
“Further, the applicant notes that Zamorano decisively teaches to use a single energy source to carry out the process, with the concept to change the distance between the energy source the work piece in different process steps, in particular decreasing the distance for obtaining a fusion of at least part of the uppermost layer of the build material. In applicant's invention, as claimed, two different energy sources fare employed for the preheating or post-heating on the one hand and for the local sintering of fusing on the other hand.” 
The Examiner’s Response: 
In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., two different energy sources fare employed for the preheating or post-heating on the one hand and for the local sintering of fusing on the other hand) are not recited in the rejected claims 1-6.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding claim 6: Applicant’s amendments to claim 6 has changed the scope of the claim; therefore, the claim interpretation has changed. Specifically, Applicant has removed the temperature range from claim 6; therefore, the secondary reference Asaoka et al. (U.S. Pub. No. 2006/0249073 A1, previously cited) is no longer needed. Claim 6 is now rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited), as detail below.

Regarding claims 7-12: Applicant(s)’ arguments filed 08/02/2022 have been fully considered but are moot based on new ground(s) of rejection necessitated by amendments.

Claim Objections
Claims 8, 14 are objected to because of the following informalities:  
Claim 8 recites the limitation “near NIR” in line 3. This limitation should be changed to “near IR”. 
Claim 14 recites the limitation “a temperature with a predetermined difference” in lines 1-2. However, claim 1 already recited the limitation “a temperature with a predetermined difference” in line 9. Since these two limitations in claims 1 and 14 refer to the same process, which is the preheating process; it is understood that the limitation “a temperature with a predetermined difference” recited in claim 14 (lines 1-2) refers to “a temperature with a predetermined difference” recited previously in claim 1. Therefore, the limitation “a temperature with a predetermined difference” in claim 14 (lines 1-2) should be changed to “the temperature with the predetermined difference” to properly refer to the corresponding limitation recited previously in claim 1 (line 9).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“powder application device for sequential application of starting material layers of a metal powder or starting material filaments in the area of the worktable” in claim 7 (line 3). This limitation uses generic placeholder “device” (Prong A); the term “device” is modified by functional language “for sequential application of starting material layers of a metal powder or starting material filaments in the area of the worktable” (Prong B); and the term “powder application device for sequential application of starting material layers of a metal powder or starting material filaments in the area of the worktable” is not modified by sufficient structures, materials or acts for performing the claimed function (Prong C). Therefore, the limitation “powder application device for sequential application of starting material layers of a metal powder or starting material filaments in the area of the worktable” invokes 35 U.S.C. 112(f). For examination purposes, it will be interpreted as “powder application device for feeding metal powder into the actual working area comprises a punch 105, which is vertically movable in the direction of the arrow B, i.e. in the opposite direction to arrow A, and a powder application roller 107, which is movable in the direction of arrow C and moves metal powder 109 received as a supply on the punch 105 in individual layers of predetermined thickness into the working area” and equivalents, as indicated by Specification on page 5 lines 28-33. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the area” in line 4. Since there is no area has been recited previously in claim 7, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the melting temperature” in line 11. Since there is no melting temperature has been recited previously in claim 7, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the predetermined points” in lines 11-12. Since there are no predetermined points has been recited previously in claim 7, there is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “the new starting material layer” in line 15. Since there is no new starting material layer has been recited previously in claim 7, there is insufficient antecedent basis for this limitation in the claim.
Claims 8-12 and 17 are rejected by virtue of their dependency to claim 7. 
Claim 8 recites limitation “a downstream scanner” in line 3. However, claim 8 depends on claim 7, claim 7 already recited “a downstream scanner” in line 14. Therefore, it is unclear if “a downstream scanner” herein in claim 8 (line 3) and “a downstream scanner” recited previously in claim 7 (line 14) are the same scanner or different scanners.
Claim 10 recites the limitation “the NIR irradiation device” in line 1. However, there is no “NIR irradiation device” recited previously in claim 7. Therefore, it is unclear if the limitation “the NIR irradiation device” herein in claim 10 (line 1) refers to the limitation “surface heating device” recited previously in claim 7 (line 5), or the limitation “the NIR irradiation device” herein in claim 10 (line 1) refers to a different device. 
Claims 11 and 12 are rejected by virtue of their dependency to claim 10. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited).
Regarding claim 1, Zamorano discloses 3D-metal-printing method for producing a spatial metal product essentially from a metal powder or metal filaments (3D metal printing method for producing spatial metal product from metal powder, Zamorano figs.1, 5 & Par.0001-0002), 
wherein the powder or the filaments is/are built up layer-by-layer by applying starting material layers to a respective previously produced layer (the powder is built up layer-by-layer, as indicated by Zamorano Par.0010: “Build material may be deposited, for example on a print bed and processed layer by layer, for example within a fabrication chamber.”) and selectively locally heating predetermined points of the layer above a sintering or melting temperature of the powder and sintering or fusing the melted points with the underlying layer (as indicated by Zamorano Par.0011, the powder is fused by melting and solidifying, and the build material fuses and solidifies to form a slice of the three-dimensional object in accordance with a pattern derived from data representing a slice of a three-dimensional object to be generated; therefore, the predetermined points (pattern) is selectively locally heated above a sintering or melting temperature of the powder in order for the power to fuse and solidify) 
wherein the respective newly applied starting material layer (the newly applied starting material layer is preheated, as indicated by Zamorano Par.0013-0014) to a temperature with a predetermined difference to the melting temperature (as indicated by Zamorano Par.0024: “during preheating, a substantially consistent temperature is intended across the whole of a print bed. This temperature may be intended to be close to, but below, a temperature to initiate or cause fusing (for example, a melting point) of the build material”; therefore, the new layer is preheated to a temperature with a predetermined difference to the melting temperature”) by irradiation in a flat or migrating manner of near IR radiation (by irradiating with near IR radiation, as indicated by  Zamorano Par.0029: “the energy source 504 comprises a two dimensional array of heat lamps (e.g. short wave (including infrared or near infrared) sources”), [it is noted that the limitation “the respective newly applied starting material layer is preheated to a temperature with a predetermined difference to the melting temperature by irradiation in a flat or migrating manner of near IR radiation, and/or is post-treated following the local heating of predetermined points for thermal stress equalization” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 2, Zamorano discloses the method as set forth above, Zamorano also disclose:
wherein the near IR radiation is sequentially irradiated in sections into partial sections of the total area of the respective starting material layer (as indicated by Zamorano Par.0026, lamp array can sequentially heat partial sections locally and individually), 
wherein the selective local heating above the sintering or melting temperature is carried out in each case for predetermined points within a preheated partial section (as indicated by Zamorano Par.0013-0014, the newly applied layer is preheated; and as indicated by Zamorano Par.0011, the powder is fused by melting and solidifying, and the build material fuses and solidifies to form a slice of the three-dimensional object in accordance with a pattern derived from data representing a slice of a three-dimensional object to be generated; therefore, the selective local heating above the sintering or melting temperature is carried out in each case for predetermined points within a preheated partial section).

Regarding claim 5, Zamorano discloses the method as set forth above, Zamorano also disclose:
wherein the selective local heating of predetermined points is affected by scanning the starting material layer with an electron or laser beam (as indicated by Zamorano Par.0015, the energy source may move relative to the support in the XY plane, for example scanning across the surface of the support; and as indicated by Zamorano Par.0011, the selective solidification is achieved through directional application of energy, for example using a laser or electron beam; therefore, the selective local heating of predetermined points is affected by scanning the starting material layer with electron or laser beam).

Regarding claim 6, Zamorano discloses the method as set forth above, Zamorano also disclose:
wherein preheating to a material-specific preset temperature(preheating is carried out to a material-specific temperature that is below a temperature to initiate or cause fusing (for example, a melting point) of the build material, as indicated by Zamorano Par.0024) and is controlled (radiation density control of the irradiation of the near IR radiation is suggested to control to a maximum, as indicated by Zamorano Par.0022: “the energy source is controlled so as to change the intensity of energy supplied thereby. In some examples, the energy output may be increased, for example to the maximum energy output for that energy source, or the maximum beneficial energy for additive manufacturing. Controlling the energy source may comprise changing a power level, changing an intensity level (for example, changing a beam size by focussing or defocussing a beam), or any other control which changes the amount of energy applied to a layer of build material”) [it is noted that the limitation “is controlled by time and/or radiation density control of the irradiation” is in alternative form; therefore, only one of these feature was given patentable weight during examination].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited). 
Regarding claim 3, Zamorano discloses the method as set forth above, Zamorano also discloses: 
wherein the power density of the near IR radiation irradiated over a surface is above 1 MW/m2 (as shown in Zamorano fig.5, the surface heating device/near IR irradiation device/lamp 504 is irradiated over surface of worktable 502; and Zamorano Par.0022 further suggests controlling the intensity of the energy to a maximum; therefore, the power density/intensity of the energy is capable of being controlled to above 1 MW/m2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zamorano, by controlling the power density/intensity of the near IR irradiation device to above 1 MW/m2, because Zamorano suggests controlling the power density/intensity of the energy to a maximum in order to get the maximum energy output for the energy source, or the maximum beneficial energy for additive manufacturing, as suggested by Zamorano [Zamorano Par.0022].

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited) in view of Asaoka et al. (U.S. Pub. No. 2006/0249073 A1, previously cited). 
Regarding claim 4, Zamorano discloses the method as set forth above, and also discloses:
wherein the radiation(energy source 504 can be near infrared radiation, as indicated by Zamorano Par.0029).
Zamorano does not disclose: 
wherein the radiation of at least one halogen radiator
Asaoka teaches a similar 3D-metal-printing method (Asaoka fig.1)
wherein the radiation of at least one halogen radiator is used as near IR radiation (powder is preheated with halogen lamps 6 with near IR radiation, as shown in Asaoka fig.1 and indicated by Par.0043-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zamorano, by adding the teaching of preheating powder with halogen lamps, as taught by Asaoka, because the halogen lamps are able to heat a substance rapidly at temperatures from 800° C to 1000° C in order to obtain a desired crystal structure, as recognized by Asaoka [Asaoka Par.0043].

Regarding claim 16, Zamorano discloses the apparatus as set forth above, but does not disclose:
wherein preheating to a material-specific preset temperature is accomplished to a range of 700 and 1000°C.
Asaoka teaches a similar 3D-metal-printing method (Asaoka fig.1)
wherein preheating to a material-specific preset temperature is accomplished to a range of 700 and 1000°C (as indicated by Asaoka Par.0043, during preheating, the powder is preheated to a material-specific preset temperature from 800°C to 1000°C) [Asaoka Par.0043 cited: “The preheating chamber 3 is provided with a heating means 6 such as a lamp (halogen lamp, etc.) or a rod heater and able to heat a substance rapidly at temperatures from 800° C. to 1000° C.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zamorano, by adding the teaching of preheating temperature from 800° C to 1000° C, as taught by Asaoka, in order to obtain a desired crystal structure, as recognized by Asaoka [Asaoka Par.0043-0045].

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Pub. No. 2018/0264551 A1, newly cited) in view of Asaoka et al. (U.S. Pub. No. 2006/0249073 A1, previously cited), and further in view of Liu (U.S. Pub No. 2015/0343664 A1, newly cited). 
Regarding claim 7, Ishikawa discloses a system for 3D metal printing (3D metal printing system as shown in Ishikawa fig.1), comprising: 
a worktable (platform 116, Ishikawa fig.1) as a base for layer-by-layer structure (platform 116 as a base as shown in Ishikawa fig.1) of a spatial metal product (metal product 106, Ishikawa fig.1; Ishikawa Par.0082 discloses the feed material 105 can include a metal powder; 106 is built by fusing 105; therefore, 106 is metal product), 
a powder application device (powder dispenser 107, Ishikawa fig.1) for sequential application of starting material layers of a metal powder (feed material from a feed material reservoir 108, Ishikawa fig.1 & Par.0041) or starting material filaments in the area of the worktable (as shown in Ishikawa fig.1 and indicated by Par.0039, powder dispenser 107 used for sequential application of starting material layers of metal powder in the area of platform 116), 
a surface heating device (lamp array 114A comprising infrared lamps 114, Ishikawa fig.1) (infrared lamps 114 irradiating IR radiation)(as indicated by Ishikawa Par.0008 & Par.0011, the lamps 114 are used to pre-heat a zone corresponding to a first region of the outermost layer on the platform 116), 
the surface heating device (lamp array 114A comprising infrared lamps 114, Ishikawa fig.1) controllable to preheat the predetermined surface to a temperature with a predetermined difference to the melting temperature (Ishikawa Par.0011 indicated: “The controller may be configured to cause the plurality of independently controllable lamps to heat the first region to a first temperature that is below a second temperature at which the feed material fuses”; therefore, the lamps 114 are controlled to preheat the first region of the outermost layer of the feed material to the first temperature, which is below the second temperature at which the material fuses/melts), and controllable to post treat the predetermined points for thermal stress equalization (after fusing process, heat-treating is performed on the first region of the outermost layer, as indicated by Ishikawa Par.0023: “after fusing the portion, heat-treating by an infrared lamp the region that includes the fused portion”; Ishikawa Par.0027 further discloses by heat-treating the fused powder, the temperature of the fused material during cool down can be controlled, which can reduce thermal stress and improve quality of the fused powder), and 
a mechanism comprising a laser or electron beam (laser beam/electron beam 102, Ishikawa fig.1; Ishikawa Par.0047 discloses energy source 101 can be a laser which generates laser beam 102; Ishikawa Par.0089 further discloses energy source 101 can generate electron beam) providing selective local heating of predetermined points of the new starting material layer above a sintering or melting temperature of the metal powder (as indicated by Ishikawa Par.0023 and as shown in fig.1, energy source 101 generates laser beam 102 to selective local heat the first region of the outermost layer above the sintering or melting temperature of the metal powder in order to melt/fuse the metal powder).

    PNG
    media_image1.png
    712
    906
    media_image1.png
    Greyscale

Ishikawa does not disclose:
the surface heating device comprising a halogen radiator irradiating near IR radiation, and
a downsteam scanner
Asaoka teaches a similar 3D-metal-printing apparatus (Asaoka fig.1):
the surface heating device (heating means 6, Asaoka fig.1 & Par.0043) comprising a halogen radiator irradiating near IR radiation (as indicated by Asaoka Par.0043-0044, heating means 6 is halogen lamp(s) with near IR radiation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ishikawa lamps 114 with the Asaoka halogen lamps 6, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using lamps to pre-heat the metal powder prior to the metal fusing process. MPEP 2143 I (B).  
Ishikawa in view of Asaoka teaches the apparatus as set forth above, but does not teach:
a downsteam scanner
Asaoka teaches a similar 3D-metal-printing apparatus (Liu fig.5):
a downsteam scanner (scanner 520, Liu fig.5; scanner 520 which scans and focuses the laser beam 505, Liu fig.5 & Par.0036)

    PNG
    media_image2.png
    674
    595
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa in view of Asaoka, by adding the teaching of the scanner, as taught by Liu, in order to direct and focus the laser beam onto the build material to selectively melt/fuse the build material, as recognized by Liu [Liu Par.0036].

Regarding claim 8, Ishikawa in view of Asaoka and Liu teaches the apparatus as set forth above, Ishikawa in view of Asaoka and Liu also teaches:
wherein the mechanism providing selective local heating of predetermined points of a previously applied starting material layer comprises a laser with a downstream scanner for point-by-point irradiation of near NIR radiation (as cited, explained and incorporated in the rejection of claim 7 above, the laser 101 and the scanner for point-by-point irradiation of near NIR radiation onto the first region of the outermost layer, see the rejection of claim 7 above) or visible light in the long-wave range onto the predetermined points [it is noted that the limitation “near NIR radiation or visible light in the long-wave range” is in alternative form; therefore, only one of these features was given patentable weight during examination].

Regarding claim 9, Ishikawa in view of Asaoka and Liu teaches the apparatus as set forth above, and also teaches:
wherein the mechanism providing selective local heating of predetermined points of a previously applied starting material layer comprises an electron beam generator for the point-by-point irradiation of electron radiation onto the predetermined points (as cited, explained and incorporated in the rejection of claim 7 above, the energy source 101 can be electron beam generator [Ishikawa Par.0089] for the point-by-point irradiation of electron radiation onto the first region of the outermost layer, see the rejection of claim 7 above)
Asaoka also teaches:
the mechanism is arranged in a vacuum chamber subjected to a high vacuum (as shown in Asaoka fig.1, all components used for preheating and heating are arranged in a vacuum chamber subjected to a high vacuum, as indicated by Asaoka Par.0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa in view of Asaoka and Liu, by further adding the teaching of the high vacuum chamber, as taught by Asaoka, in order to heat the substance to be treated in a short time to a prescribed temperature in a range from approximately 800° C to 2600° C, and therefore, time and energy can be optimally saved, as recognized by Asaoka [Asaoka Par.0015].

Regarding claim 10, Ishikawa in view of Asaoka and Liu teaches the apparatus as set forth above, Asaoka also teaches:
wherein the NIR irradiation device (heating means 6, Asaoka fig.1 & Par.0043) comprises at least one halogen radiator (as indicated by Asaoka Par.0043-0044, heating means 6 is halogen lamp(s) with near IR radiation), in particular a plurality of halogen radiators (Asaoka fig.1 shows a plurality of halogen lamps 6), with a reflector (reflecting mirror is equipped with halogen lamp, Asaoka Par.0110) associated such that the radiation of the or each infrared radiator is concentrated in the direction towards the worktable (Asaoka Par.0110 teaches halogen lamp equipped with the reflecting mirror for concentrating near-infrared rays on a sample; and as cited and incorporated in the rejection of claim 7 above, when substitute the Ishikawa lamps 114 with the Asaoka halogen lamps 6, the halogen radiation is concentrated in the direction towards the platform 116, as shown in Ishikawa fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa in view of Asaoka and Liu, by further adding the teaching of the reflecting mirror, as taught by Asaoka, in order to concentrate the halogen lamp radiation towards the worktable in order to heat the metal powder to the desired temperature with higher power and shorter time; therefore, time and energy can be optimally saved.

Regarding claim 11, Ishikawa in view of Asaoka and Liu teaches the apparatus as set forth above, Ishikawa in view of Asaoka and Liu also teaches:
wherein the halogen radiator or the plurality of halogen radiators with associated reflector is mounted above the worktable (as cited and incorporated in the rejection of claim 10 above, when substitute the Ishikawa lamps 114 with the Asaoka halogen lamps 6, the halogen lamps 6 equipped with the reflecting mirror is mounted above the platform 116, as shown in Ishikawa fig.1) so as to be movable in at least one axial direction of an XY plane (lamps can be movable in the Y direction, as indicated by Ishikawa Par.0089: “To provide relative motion along the Y-axis, either the platform 116 or the support holding the lamps and laser, or both, can be moved.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Ishikawa lamps 114 with the Asaoka halogen lamps 6, because the substitution of one known element for another with no change in their respective functions, and the modification would yield a predictable result of using lamps to pre-heat the metal powder prior to the metal fusing process. MPEP 2143 I (B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa in view of Asaoka and Liu, by further adding the teaching of the reflecting mirror, as taught by Asaoka, in order to concentrate the halogen lamp radiation towards the worktable in order to heat the metal powder to the desired temperature with higher power and shorter time; therefore, time and energy can be optimally saved.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Pub. No. 2018/0264551 A1, newly cited) in view of Asaoka et al. (U.S. Pub. No. 2006/0249073 A1, previously cited), Liu (U.S. Pub No. 2015/0343664 A1, newly cited), and further in view of Birecki et al. (U.S. Pub. No. 2017/0312983 A1, newly cited). 
Regarding claim 12, Ishikawa in view of Asaoka and Liu teaches the apparatus as set forth above, but does not teach:
wherein the halogen radiator or radiators is/are designed for operation at a radiator temperature in the range of 2900 K to 3200 K.
Birecki teaches a similar 3D-metal-printing apparatus (Birecki fig.6)
wherein the halogen radiator or radiators is/are designed for operation at a radiator temperature in the range of 2900 K to 3200 K (as indicated by Birecki Par.0072, energy source 40 is halogen lamp with near IR radiation is accomplished with a radiator temperature of 3000 K).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa in view of Asaoka and Liu, by adding the teaching of radiator temperature range of halogen radiator, as taught by Birecki, in order to heat to a sinterable temperature for an appropriate material, without wasting energy.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited) in view of Ishikawa et al. (U.S. Pub. No. 2018/0264551 A1, newly cited). 
Regarding claim 13, Zamorano discloses the method as set forth above, but does not disclose further comprising:
tempering the predetermined points selectively locally heated.
Ishikawa teaches a similar 3D-metal-printing method (Ishikawa fig.1) comprising: 
tempering the predetermined points selectively locally heated (as indicated by Ishikawa Par.0023, after fusing portion of a region of a first layer of powdered feed material using the laser beam, heat-treating that selectively heats the region that includes the fused portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zamorano, by adding the teaching of heat-treating the fused powder, as taught by Ishikawa, in order to control the temperature of the fused material during cool down, and thereby reducing thermal stress and improving quality of the fused powder, as recognized by Ishikawa [Ishikawa Par.0027].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited) in view of Abbott et al. (U.S. Patent No. 11,007,710 B2, newly cited). 
Regarding claim 14, Zamorano discloses the method as set forth above, and also discloses:
wherein the preheating to a temperature with a predetermined difference to the melting temperature is accomplished by near IR radiation (as indicated by Zamorano Par.0024: “during preheating, a substantially consistent temperature is intended across the whole of a print bed. This temperature may be intended to be close to, but below, a temperature to initiate or cause fusing (for example, a melting point) of the build material”; therefore, the new layer is preheated to a temperature with a predetermined difference to the melting temperature;  and Zamorano Par.0029 discloses preheating by irradiating with near IR radiation) with a radiation density maximum (Zamorano Par.0022 discloses controlling the power density/intensity of the energy to a maximum).
Zamorano does not disclose:
the wavelength range between 0.8 and 1.5 μm.
Abbott teaches a similar 3D-metal-printing method (Abbott fig.1), wherein:
the wavelength range between 0.8 and 1.5 μm (as indicated by Abbott Col.13 lines 57-59: “near-IR radiation (i.e., a wavelength of about 750 nm to about 1.4 μm)”, the near IR radiation has a wavelength range between 750 nm to 1.4 μm, which means 0.75 μm to 1.4 μm; therefore, prior art Abbott teaches the wavelength range of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zamorano, by adding the teaching of wavelength range of the near IR radiation, as taught by Abbott, in order to generate suitable radiation to preheat the metal powder prior to the laser beam fusing, so that the thermal excursions can be reduced, which can improve quality of the part.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zamorano et al. (Pub. No. WO 2017/071760 Al, previously cited) in view of Asaoka et al. (U.S. Pub. No. 2006/0249073 A1, previously cited), and further in view of Birecki et al. (U.S. Pub. No. 2017/0312983 A1, newly cited).
Regarding claim 15, Zamorano in view of Asaoka teaches the method as set forth above, but does not teach:
wherein the radiation of at least one halogen radiator is accomplished with a radiator temperature in the range of 2900 K to 3200 K.
Birecki teaches a similar 3D-metal-printing method (Birecki figs.4, 6)
wherein the radiation of at least one halogen radiator is accomplished with a radiator temperature in the range of 2900 K to 3200 K (as indicated by Birecki Par.0072, energy source 40 is halogen lamp with near IR radiation is accomplished with a radiator temperature of 3000 K).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zamorano in view of Asaoka, by adding the teaching of radiator temperature range of halogen radiator, as taught by Birecki, in order to heat to a sinterable temperature for an appropriate material, without wasting energy.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et al. (U.S. Pub. No. 2018/0264551 A1, newly cited) in view of Asaoka et al. (U.S. Pub. No. 2006/0249073 A1, previously cited), Liu (U.S. Pub No. 2015/0343664 A1, newly cited), and further in view of Abbott et al. (U.S. Patent No. 11,007,710 B2, newly cited).
Regarding claim 17, Ishikawa in view of Asaoka and Liu teaches the apparatus as set forth above, and also teaches:
wherein the near IR radiation is applied with a radiation density maximum (Ishikawa Par.0050 discloses the power/radiation density of lamps can be controlled to maximum) [Ishikawa Par.0050 cited: “Modulation of the power can range from zero to one hundred percent”].
Ishikawa in view of Asaoka and Liu does not teach:
the wavelength range between 0.8 and 1.5 μm.
Abbott teaches a similar 3D-metal-printing apparatus (Abbott fig.1), wherein:
the wavelength range between 0.8 and 1.5 μm (as indicated by Abbott Col.13 lines 57-59: “near-IR radiation (i.e., a wavelength of about 750 nm to about 1.4 μm)”, the near IR radiation has a wavelength range between 750 nm to 1.4 μm, which means 0.75 μm to 1.4 μm; therefore, prior art Abbott teaches the wavelength range of the claim).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ishikawa in view of Asaoka and Liu, by adding the teaching of wavelength range of the near IR radiation, as taught by Abbott, in order to generate suitable radiation to preheat the metal powder prior to the laser beam fusing, so that the thermal excursions can be reduced, which can improve quality of the part.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO TRAN-LE whose telephone number is (571) 272-7535. The examiner can normally be reached M-F 9:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THAO UYEN TRAN-LE/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761